Citation Nr: 9935773	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought on appeal.  
The veteran had active service from April 1974 to April 1978.


FINDINGS OF FACT

1.  In November 1991, the Board denied the veteran's claim 
for service connection for bilateral hearing loss.

2. The evidence associated with the claims folder since the 
November 1991 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The November 1991 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 1110, 1131, 7104 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
20.1100, 20.1105 (1999).

2.  The evidence received since the November 1991 Board 
decision is not new and material, and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.102, 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  For VA purposes, impaired 
hearing will be considered to be a disability when the 
auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  With respect to a chronic disability subject 
to presumptive service connection, such as sensorineural 
hearing loss, evidence that the chronic disorder was 
manifested to a compensable degree within the prescribed 
period, one year, is sufficient to establish service 
connection.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 
Vet. App. 498, 502 (1994).

The RO initially denied service connection for high frequency 
hearing loss in a September 1987 rating decision.  The RO 
noted at that time that the veteran's enlistment examination 
of April 1974 showed hearing that was within normal limits.  
It was also reported that a notation in the veteran's service 
medical records dated in May 1977 indicated that an audiogram 
showed loss of hearing in the left ear.  The veteran's 
separation physical conducted in November 1977 indicated that 
the veteran had occasional hearing loss and it was reportedly 
stated that the veteran had experienced some loss of hearing 
since entering the service.  A post-service VA examination of 
February 1987, however, showed no hearing loss in the speech 
frequencies.  The RO determined therefore, that there was no 
basis to establish service connection for high frequency 
hearing loss.  The veteran was provided notice of this 
determination and of his appellate rights.  The record 
indicates that he did not appeal this decision.

The veteran requested that his claim be reopened in January 
1991.  However, a November 1991 Board decision denied service 
connection for bilateral hearing loss on a de novo basis, 
noting that the RO had reopened the veteran's claim on the 
basis of the submission of new and material evidence.  In its 
denial, the Board noted that the veteran did show hearing 
loss in his left ear in service medical records dated from 
March 1977 to May 1977, in association with the presence of 
fluid build-up in the middle ear and ear infection.  Other 
evidence then available included audiogram reports dated 
between March 1979 and July 1990 generated as a result of the 
veteran's employment with the Federal Government.  The Board 
acknowledged that a copy of an audiogram dated in March 1979 
apparently performed in connection with the veteran's 
application for employment with the Federal Government was 
indicative of impaired hearing status.  The Board also noted 
that a February 1987 VA audiological examination indicated 
normal hearing acuity within the defined Hertz frequencies, 
with a hearing loss at those levels above 4000 Hertz (levels 
not considered for service by VA regulatory definition).  The 
Board also noted that the veteran had submitted numerous 
copies of audiological test results accomplished in 
connection with his employment and dated between March 1979 
and July 1990.  The Board noted that almost all of these test 
results indicated the presence of severe bilateral hearing 
loss at Hertz levels above 4000 while occasionally, the test 
results indicated the presence of hearing loss at Hertz 
levels below 4000.  The Board emphasized, however, the 
results of an August 1988 audiogram report.  That report 
questioned the reliability of test results because of the 
veteran's efforts; a test administered the following day 
showed that the veteran did not then display a hearing loss 
disability for VA compensation purposes, and that these 
results were more reliable.  Finally, the Board cited the 
results of a March 1991 VA audiological examination, which 
showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
10
10
25
LEFT
-
10
15
5
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  
These results did not reflect a hearing loss disability for 
VA compensation purposes.  Ultimately, the Board found that 
the veteran did not then have a chronic hearing loss 
disability.  While the veteran initiated an appeal to the 
United States Court of Appeals for Veterans Claims (Court), 
he later withdrew his appeal.  Thus, the November 1991 Board 
decision is final.  See 38 U.S.C.A. § 7105(b)(1)(b) (West 
1991); 38 C.F.R. §§ 20.1100, 20.1105 (1999).

In October 1997, the RO indicated that it did consider the 
evidence submitted by the veteran since the Board's November 
1991 decision to be new and material, and following 
examination by VA, would consider the issue of service 
connection for hearing loss on the merits.  Notwithstanding 
the RO's action, the Board is required to address the issue 
of whether new and material evidence has been submitted so as 
to reopen the appellant's claim, prior to considering the 
claim on the merits.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

As stated in Barnett, the new and material evidence 
requirement is a material legal issue which must be addressed 
by the Board, regardless of whether the RO readjudicated the 
claim on its merits.  If the Board were to adjudicate the 
claim on the merits without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate set forth in 38 U.S.C.A. §§ 7104(b) and 5108.  Id.

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999) and Elkins v. West, 
12 Vet. App. 203 (1999).

In Winters v. West 12 Vet. App. 203 (1999) (en banc), the 
Court, citing Elkins, supra, held that the two-step process 
set out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), 
for reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra,:  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

Relevant evidence obtained since the November 1991 Board 
decision includes some duplicate service medical and post-
service medical and employment related evidence, and mortar 
technical manual guidance.  This evidence includes a private 
treatment record dated November 1996 from Douglas Dvorak, 
M.D., of Davenport, Iowa.  The veteran informed Dr. Dvorak 
that he had been exposed to loud noise being around gunfire 
for four years in the Army and also had worked in a machine 
shop for ten years with no ear protection.  He reported 
having sustained head trauma with loss of consciousness at 
least four to five times.  He reported that he was in two or 
three auto accidents and in two or three fights where he lost 
consciousness.  Referencing an audiogram, Dr. Dvorak stated 
that the veteran showed symmetric mild sensorineural hearing 
loss through the low and mid-frequencies, with rapid 
downsloping above 4000.  Dr. Dvorak concluded that the 
hearing loss could be due to noise exposure, head-trauma or 
auto-immune problems.  He noted that since the veteran did 
have documented worsening of his hearing since 1986 and since 
the veteran reported all of his noise exposure and head 
trauma occurred prior to this time, he recommended a work-up 
for auto-immune sensorineural hearing loss.  

Additionally, correspondence dated in August 1997 from Dr. 
Dvorak, M.D. stated that he had the opportunity to review 
portions of the veteran's claims file, including audiogram 
results from 1974, and that he had seen the veteran on one 
occasion, in November 1996.  Dr. Dvorak stated that at that 
time the veteran had mild sensorineural hearing loss in the 
low frequencies and moderate to severe high frequency hearing 
loss in the left and right ears, respectively.  Referencing 
the underlying audiological report, Dr. Dvorak stated that 
that the audiologist who tested the veteran in November 1996 
reported that the veteran's speech reception threshold was 
better than would be expected compared to pure tone 
thresholds, which could in turn suggest the possibility that 
the veteran was attempting some deception in the speech 
range.  Dr. Dvorak noted, however, that high frequency 
hearing loss had been consistent.  After reviewing the 
veteran's records, Dr. Dvorak noted that it was difficult to 
state for sure whether the veteran's hearing loss was related 
to noise induced hearing loss or due to his repeated head 
trauma.  He found it difficult to document with certainty 
whether the veteran's hearing loss was related to loud noise 
exposure during his four years in the Army, particularly 
since high frequency hearing levels and bone conduction were 
not performed with his pre- and post-service audiograms.  He 
suspected that the veteran's hearing was essentially normal 
in the speech range based on speech reception thresholds, but 
he believed that it was at least as likely as not that the 
veteran's bilateral high frequency hearing loss (above the 
speech range) was related to exposure the veteran experienced 
during active service.

In November 1997, the RO afforded the veteran an audiological 
examination.  The examiner indicated that he had reviewed the 
veteran's claims folder and medical records.  He noted upon 
review, a long history of functional (non-organic) hearing 
loss documented as far back as 1985.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
65
70
LEFT
45
45
60
65
70

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted that comparison of pure tone thresholds 
and SRT confirmed significant functional hearing loss.  The 
examiner, however, stated that the veteran's hearing was 
better than observed, commenting that speech recognition 
scores were quite high relative to pure tone thresholds.  He 
further stated that the veteran had measurable otoacosustic 
emissions bilaterally, which also led to his belief that the 
veteran was exaggerating his responses.  The examiner noted 
that the results were confounded by present and past non-
organic hearing loss.  He noted the speech tests results 
suggested true organic hearing was more like the results 
obtained on audiological evaluation of February 3, 1987 - 
within normal limits.  With respect to the causative factors 
underlying the veteran's hearing loss, the examiner found 
that the principle component observed was non-organic.  As to 
evidence of an underlying component related to possible noise 
exposure in the past, he referred to the few reliable tests 
available, including November 1977 and February 1987.  In 
neither case, was there evidence of the type of high 
frequency "notch" typically associated with acoustic 
trauma.  His concluded that it was unlikely that acoustic 
trauma was a factor at that point.  

Initially, the Board would note that the results of the 
November 1997 VA audiological report clearly show a bilateral 
hearing loss disability for VA compensation purposes as did 
some of the audiological tests previously considered by the 
Board in its November 1991 decision.  Nonetheless, the Board 
must find that new and material evidence has not been 
submitted to reopen the previously denied claim for service 
connection.  The Board's November 1991 decision noted that 
the veteran then presented audiological test results showing 
the presence of a hearing loss disability at times.  A review 
of other audiological test results that were of record at 
that time reflected non-VA examiners' opinions that there was 
a non-organic component to the veteran's hearing loss due to 
the inconsistency of the results.  This is substantially what 
both Dr. Dvorak and VA examiner found during this claim.  
Thus, the evidence received since the November 1991 Board 
decision is essentially cumulative.  In this respect, the 
persuasive evidence then available to the Board showed that 
the veteran had non-organic hearing loss.  The Board rejected 
the evidence which did show hearing loss for VA purposes on 
the basis that when considered with the other evidence of 
record, a chronic hearing loss was not demonstrated.  The 
evidence obtained since then essentially shows the same 
medical findings.  The recently submitted evidence adds 
nothing to the record as it is essentially duplicates 
evidence, including the seeming inconsistencies in such 
evidence, previously considered.  Notably, although Dr. 
Dvorak attempts to relate some hearing loss above the speech 
range to the veteran's military service, the Board notes that 
he has not reported that the veteran has a hearing loss 
recognizable for VA purposes that is related to exposure to 
acoustic trauma in service and he indicated that he suspected 
that the veteran's hearing was essentially normal in the 
speech range.  See 38 C.F.R. § 3.385.

As such, the Board finds that the additional evidence 
submitted, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Further, as the evidence submitted is not 
"new and material" as contemplated by law, this evidence 
does not provide a basis to reopen the veteran's claim of 
service connection for bilateral hearing loss.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, this claim is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

